EXHIBIT 10.24b

May 16, 2007

Rocky Mountain Gas, Inc.
Attn: Mr. John Reader
500 4th Avenue, S.W., Suite 2600
Calgary, Alberta T2P2V6
CANADA

Re: Rocky Mountain Gas, Inc. (“RMG”) v. PRB Energy, Inc. (“PRB”)

Dear John:

In furtherance of the terms and conditions contained in the May 15, 2007 letter
agreement between RMG and PRB settling and compromising all issues in dispute
between the parties in the above-referenced arbitration (the “Letter
Agreement”), the parties agree as follows:

If RMG is not able to obtain the consent of its lenders by June 1, 2007, as
contemplated in the Letter Agreement, PRB will immediately thereafter deliver
the fully executed assignments identified in Paragraph 1 of the Letter Agreement
to an independent third party escrow agent pursuant to a mutually agreeable
escrow agreement to be agreed upon by the parties no later than May 31, 2007.
The escrow agent will be instructed by the parties to hold the assignments in
escrow until notification of the earlier of (i) payment in full of the
promissory note, at which time the escrow agent will immediately deliver the
assignments to RMG, or (ii) RMG’s failure to cure a noticed default within the
time specified therein, in which case the escrow agent will be notified by PRB
of its election of remedies as set forth below. Subject to the terms of the
escrow agreement, it is the parties’ intent that the escrow agent have the
authority to receive all papers necessary to deliver the assignments to RMG and
that such an understanding creates a valid escrow effecting a completed transfer
between PRB and RMG of the assignments.

In the event of a default under the promissory note, PRB shall give written
notice of such default to RMG, and RMG shall have three business days to cure
such default. In the event such default is not cured within the time specified,
PRB may, in its sole discretion, without repayment of any amounts paid by RMG
under the promissory note, and without reassigning interests assigned to PRB
under the Letter Agreement, give notice to the escrow agent and to RMG of its
election to either (i) instruct the escrow agent of its election to have the
assignments immediately returned to PRB and upon receipt thereof PRB will
immediately deliver the promissory note to RMG, in which case RMG shall
immediately resign and approve of PRB as operator of such interests, and shall
have no right to revenues attributed to the interests described in the
assignments for periods after delivery by the escrow agent of the assignments to
PRB, or (ii) sue on the balance due on the promissory note, in which case RMG
shall remain as operator of such interests and PRB


--------------------------------------------------------------------------------


shall instruct the escrow agent to immediately deliver the assignments to RMG.  
This election of remedies, which shall be made no later than fifteen days after
any failure to cure a noticed default, shall be binding once made.

During the period from June 1, 2007 until the assignments are delivered by the
escrow agent to either RMG or PRB pursuant to the terms set forth above (the
“Interim Period”), RMG shall operate the properties identified in the
assignments to it identified in the Letter Agreement (the “Assigned Properties”)
according to the Joint Operating Agreement dated August 1, 2005 (“JOA”), except
that with respect to the Assigned Properties: (i) RMG shall timely pay all of
PRB’s share of capital costs and expenses under the JOA incurred during the
Interim Period; (ii) PRB shall have no liability for capital costs and expenses
under the JOA incurred during the Interim Period; (iii) RMG shall indemnify PRB
for any costs, expenses, or losses under the JOA incurred during the Interim
Period; and (iv) RMG shall be entitled to PRB’s share of revenue earned under
the JOA during the Interim Period.

If RMG agrees to the proposed terms set forth herein, please execute this
agreement in the space provided below and return it to me.

 

Sincerely,

 

 

 

PRB Energy, Inc.

 

 

 

By:

/s/ Robert W. Wright

 

 

 

     Robert Wright

 

 

     Chief Executive Officer

 

 

 

ACCEPTED AND AGREED

 

 

 

May 15, 2007 Rocky Mountain

 

 

 

Gas, Inc.

 

 

 

By:

/s/ John F. Reader

 

 

             John F. Reader

 

             Senior Vice President

 

 


--------------------------------------------------------------------------------